NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAWN CHARLES GOFF,                             No. 21-15052

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01392-DLR-JFM

 v.
                                                MEMORANDUM*
KIMBLE, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Arizona state prisoner Shawn Charles Goff appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment claims relating to the conditions of his confinement. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A for failure to state a claim. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Goff’s action because Goff failed to

allege facts sufficient to show that defendants knew of or disregarded an excessive

risk to Goff’s health. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (prison

officials are liable for denying a prisoner humane conditions of confinement only if

they know of and disregard a substantial risk of serious harm); Starr v. Baca, 652

F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing supervisory

liability); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim).

      AFFIRMED.




                                           2                                     21-15052